      Case 8:18-cr-00475-EAK-JSS Document 32 Filed 05/03/19 Page 1 of 2 PageID 109



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

                                         CLERK’S MINUTES

 CASE             8:18-cr-475-T-17JSS                   DATE:    May 3, 2019
 NO.:
 HONORABLE ELIZABETH A. KOVACHEVICH                     INTERPRETER:      NA
                                                        LANGUAGE:

 UNITED STATES OF AMERICA                             GOVERNMENT COUNSEL
                                                      Charlie Connally

 v.
                                                      DEFENDANT COUNSEL
 BRADLEY ALEXANDER COX                                Gus Centrone, CJA
 COURT REPORTER: Paul Spangler                          DEPUTY CLERK:        Sonya Cohn

 TIME: 11:05 – 11:25 a.m.                               COURTROOM:           14A
                                                        PROBATION:           Chad Cordwell
 TOTAL: 20 mins.

PROCEEDINGS:          CRIMINAL MINUTES – SENTENCING REFORM ACT MINUTES

Defendant is adjudged guilty of Count Three of the Indictment.

Imprisonment: Term of TWENTY-FOUR (24) MONTHS as to Count Three of the Indictment. Defendant
shall receive credit for time served as calculated by the United States Bureau of Prisons.

The Court makes the following recommendations to the Bureau of Prisons:

        1. 1st choice of incarceration – Coleman, Florida
        2. 2nd choice of incarceration – Miami, Florida
        3. Unicor to send support for minor children.
        4. 500 hour RDAP substance abuse program for variety of drugs and alcohol.
        5. Defendant has serious medical issues including herniated discs, hernia repair, and high
           blood pressure. Medical exam for these conditions.
        6. Vocational education in construction management, welding, mechanics, plumbing, any other
           trades defendant can physically handle, small business administration, and computers
           related to trades.

Fine is waived.

Special Assessment: $100.00 to be paid immediately.

Supervised Release: THREE (3) YEARS as to Count Three of the Indictment.
    Case 8:18-cr-00475-EAK-JSS Document 32 Filed 05/03/19 Page 2 of 2 PageID 110


Additional conditions of supervision:

      The defendant shall participate in a substance abuse program (outpatient and/or inpatient) and
       follow the probation officer’s instructions regarding the implementation of this court directive.
       Further, the defendant shall contribute to the costs of these services not to exceed an amount
       determined reasonable by the Probation Office’s Sliding Scale for Substance Abuse Treatment
       Services. During and upon completion of this program, the defendant is directed to submit to
       random drug testing.

      The defendant shall submit to a search of your person, residence, place of business, any storage
       units under the defendant’s control, computer, or vehicle, conducted by the United States
       Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable
       suspicion of contraband or evidence of a violation of a condition of release. Failure to submit to
       a search may be grounds for revocation. You shall inform any other residents that the premises
       may be subject to a search pursuant to this condition.

      Defendant is to cooperate in the collection of DNA as instructed by the Probation Officer.

      The mandatory drug testing provisions pursuant to the Violent Crime Control Act are imposed.
       The Court orders random drug testing not to exceed 104 tests per year.

Counts One and Two of the Indictment are dismissed in accordance with the plea agreement.

Defendant is remanded to the custody of the US Marshal.

Defendant advised of right to appeal and to counsel on appeal.


         GUIDELINE RANGE DETERMINED BY THE COURT AT SENTENCING (before any
                           departures/variances, if applicable)


 Total Offense Level               15

 Criminal History Category:        III

 Imprisonment Range                24 – 30 months

 Supervised Release Range          3 years

 Restitution:                      NA

 Fine Range                        $7,500 - $1,000,000

 Special Assessment                $100.00
